Title: John Barnes to Thomas Jefferson, 22 June 1814
From: Barnes, John
To: Jefferson, Thomas


            My Dear Sir  George Town 22d June, 1814.
            Anxious to expedite a Remittance to Genl Kosciusko—I have engaged a sett of ex—(expected soon to be at par) a 7½ ⅌ Cent under—Amt £400 sterg as you will perceive by the inclosed statemt &ca
            as I have great expectations being able to convey my Letter &c—thro the hands of Mr Nourse—who is expected in Town the insuing week,—I judged it proper for me to Accompany the Genl a/c therewith duplicate also herewith for your govermt as well a Copy of mine my letter to the Genl—you will perceive the two last items—on the Credit side—as they will—eventualy be filled up & compleated—at your Leisure
            I flatter my self these Arangemts will meet your Approval.—and yet hope your expected Letters and even Ansr to this in time to go—by same conveyance 
            I am Dr Sir
			 
            your most ObedtJohn Barnes
          